Title: From Louisa Catherine Johnson Adams to George Washington Adams, 6 May 1825
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 6 May 1825
				
				I was much pleased with the flow of good spirits which your last Letter indicated my Dear George more particularly as I considered it a strong evidence of returning health which I hope will now be substantially confirmed—That you will make a good Soldier if you aim at distinction in that line I have no doubt—but the Company into which you have entered is much more famed for dissipation than for martial merit and I trust you are too much aware of this fact to need any advice or caution from your friends on the subject—There is something very attractive to young people in the glitter and parade of Military pomp that they are to forget more essential acquirements in the imaginary dignity which appear to gain in these empty duties—They are calculated to dazzle the eyes and to lull the understanding and require firmness and resolution to withstand the meretricious attentions to which they lead which are generally flat, cold & unprofitable—I will finish my lecture because: I am sure to you it is useless; although the wisest and best of us require perpetual hints to keep us in the path of virtue, and religion, and to draw us from the temptations which so constantly assail us and weaken our best efforts to withstand its their dangerous influence—I expect to hear from you again soon and am quite delighted to learn that Charles was so successful in his debut give my love to him and tell him I never doubted that he would succeed if he made the effort—Remember me to your Grandfather and the family at Quincy and be assured of the affection of your Mother
				
					L. C. Adams
				
				
			